 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
     DONALD R. DOKINS,             )     NO. CV 17-1269-PA (AS)
12                                 )
                    Petitioner,    )
13                                 )
               v.                  )          JUDGMENT
14                                 )
     WARREN L. MONTGOMERY, Warden, )
15                                 )
                    Respondent.    )
16                                 )
                                   )
17
18
          Pursuant to the Order Accepting Findings, Conclusions and
19
     Recommendations of United States Magistrate Judge,
20
21
          IT IS ADJUDGED that the Petition is denied and dismissed with
22
     prejudice.
23
24
               DATED: April 19, 2019
25
26
27
28                                            PERCY ANDERSON
                                       UNITED STATES DISTRICT JUDGE
